Citation Nr: 9929149	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right hip 
trochanteric bursitis, to include as secondary to service-
connected scar of the right upper lateral thigh.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to service connection for right sciatic 
neuralgia.

4.  Entitlement to a compensable evaluation for scar of right 
upper lateral thigh. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, (RO), which denied service connection 
for right hip trochanteric bursitis, arthritis of the lumbar 
spine, and right sciatic neuralgia.  The rating decision also 
granted service connection for residual scar, right upper 
lateral thigh, secondary to wound.  The assigned evaluation 
was noncompensable, effective June 1996.  

In August 1999, the Board denied a motion by the veteran to 
advance his case on the Board's docket.  In correspondence 
received from the veteran later in August 1999, he submitted 
financial information that he said warranted advancement on 
the docket.  In light of the fact that the veteran's case is 
being adjudicated by this decision, the Board finds that the 
veteran's recent documentation in support of a claim for 
advancement on the docket need not be addressed.  

The Board notes that in September 1998, the veteran requested 
another VA examination, as his prior examiner had passed 
away.  However, review of the veteran's VA examination 
reports shows that all necessary findings have been noted.  
Accordingly, the Board finds that additional VA examinations 
are not necessary.

During a November 1998 hearing chaired by the undersigned 
Board member, the veteran raised an informal claim for 
service connection for post-traumatic stress disorder (PTSD).  
As this claim has not been adjudicated, it is referred to the 
RO for appropriate action.

Documents of record reference adjudication of a prior claim 
for service connection for a "hip condition."  The Board 
deems the record as insufficient to establish finality as to 
any issue currently on appeal.


FINDINGS OF FACT

1.  The veteran's claim for service connection for right hip 
trochanteric bursitis is not plausible.

2.  The veteran's claim for arthritis of the lumbar spine is 
not plausible.

3.  The veteran's claim for right sciatic neuralgia is not 
plausible.

4.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeal has been 
obtained by the RO.

5.  The veteran's service-connected scar of right upper 
lateral thigh is asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for right hip 
trochanteric bursitis is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for arthritis of the lumbar spine is 
not well-grounded.  38 U.S.C.A. § 5107(a).

3.  The veteran's claim for right sciatic neuralgia is not 
well-grounded.  38 U.S.C.A. § 5107(a).

4.  The schedular criteria for a compensable evaluation for 
the service-connected scar of the right upper lateral thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7803 - 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred right 
thigh trochanteric bursitis, arthritis of the lumbar spine 
and right sciatic neuralgia while in the service, possibly 
caused by injuries during combat.  He also contends that his 
right thigh trochanteric bursitis may be secondary to his 
service-connected scar of the right upper lateral thigh.  In 
addition, the veteran maintains that the current 
noncompensable evaluation assigned for his scar of the right 
upper lateral thigh does not adequately reflect the severity 
of that disability.  Therefore, a favorable determination has 
been requested.

Entitlement to service connection for right hip trochanteric 
bursitis, arthritis of the lumbar spine, and right sciatic 
neuralgia.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on a secondary basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1998).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims held that 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The Board notes that the record is sufficient to establish 
the veteran's status as a combat veteran.  VA regulations 
provide that in the case of any veteran who was engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d); see generally Peters v. Brown, 6 
Vet. App. 540, 543 (1994).  The effect of this law is that 
service connection will not be precluded for residual 
disability for combat veterans simply because of the absence 
of a notation of a claimed injury or disease in the official 
service records.  However, the law does not create a 
presumption of service connection for a disability, and 
service connection for a disability remains a question which 
must be decided based on all the evidence in the individual 
case.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for right hip 
trochanteric bursitis, arthritis of the lumbar spine, and 
right sciatic neuralgia.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).

The veteran must satisfy three elements for the claims for 
service connection for right thigh trochanteric bursitis, 
arthritis of the lumbar spine and right sciatic neuralgia to 
be well-grounded.  Initially, there must be competent (i.e. 
medical) evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Secondly, there must 
be competent evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  Layno v. Brown 6 Vet. App. 465, 469 (1994).  
Finally, there must be competent evidence of a nexus between 
the in-service injury or disease and the current disability, 
as shown through medical evidence.  Latham v. Brown, 7 Vet. 
App. 359, 365 (1995).

The veteran must satisfy three elements for the claim for 
secondary service connection for right thigh trochanteric 
bursitis to be well-grounded.  Initially, there must be 
competent (i.e. medical) evidence of current right thigh 
disability.  Brammer v. Derwinski, 3 Vet. App. at 225 and 
Rabideau v. Derwinski, 2 Vet. App. at 144.  Secondly, there 
must be competent evidence of incurrence or aggravation of a 
disease or injury due to service-connected disability, as 
shown through lay or medical evidence.  Finally, there must 
be competent evidence of a nexus between the induced injury 
or disease and the current bilateral right thigh trochanteric 
bursitis, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. at 365.

The veteran's service medical records include a report of his 
March 1946 separation medical examination, which lists no 
significant wounds, diseases or injuries; no musculoskeletal 
defects; and no other defects.  The veteran's neurological 
diagnosis was normal.  Correspondence from the Army received 
in 1949 relates that sick reports of the veteran's company 
were negative for any remarks pertaining to him for the 
period from November 1, 1944 through January 31, 1945.

The veteran's post-service medical records do show current 
diagnoses relating to the claimed disabilities.  In November 
1986, the veteran initially complained of back pain of two 
months' duration, with soreness of the left sciatic area 
radiating to the left thigh.  In March 1987, he initially 
reported chronic hip pain, with no reference to the right hip 
at any time.  The veteran has submitted a photocopy of over-
the-counter pain medication, aspirin and prescription 
acetaminophen for back pain.  

During his hearing before the undersigned Board member, the 
veteran testified that he felt back pain while in the 
military in Germany.  He could not remember any specific 
injury and said that he had always believed the back pain was 
due to sleeping in trenches for a month.  He admitted that he 
was in combat and had many experiences therein that could 
have injured his back.  He explained that during combat, he 
never focused on any specific pain.  He did recall activities 
that could have resulted in back injuries. As example, he 
stated he had served as a platoon runner and was also 
assigned to a .50 caliber machine gun that was very heavy.  

The veteran said that it was not until after service that he 
first noticed right hip bursitis, back pain and sciatic 
problems in the right leg.  The veteran alleged that his 
right hip bursitis might also be related to a right leg 
impairment of his gait, that was caused by his service-
connected scar.  The veteran testified that he was wearing a 
back brace, and had done so intermittently since 1946.  He 
read and submitted a letter he had written to a Dr. Ball, 
seeking an opinion relating his current disabilities to his 
service.  He said that Dr. Ball had either examined him or 
reviewed his medical records.  He reported that Dr. Ball 
refused to write a letter on his behalf and said that he 
would only fill out forms from the government.  

The veteran's wife testified that in 1950, when she met the 
veteran, she noticed that he could not dance without pain in 
his leg.  Reportedly, at that time, he explained the pain as 
due to a war injury.  She said that she remembered always 
being aware of complaints by him pertaining to his leg, hip 
and back, which the veteran always explained as being the 
result of war injuries.   

The report of a June 1998 VA orthopedic examination, which 
included a review of the veteran's complete claims file, 
reflects that the veteran was provided a relevant diagnosis 
of trochanteric bursitis, right hip, moderate in severity.  
No opinion was offered as to the etiology of the diagnosis.  

The report of a June 1998 VA spinal examination, which 
included a review of the veteran's complete claims file, 
provides diagnoses of degenerative arthritis, lumbar spine, 
minimal; and sciatic neuralgia, right, moderately severe 
(unrelated to diagnosis number one).  The examiner expressed 
the opinion that the veteran's trochanteric bursitis was 
unrelated to shrapnel wounds suffered in 1944.  It was opined 
that the sciatic neuralgia on the right and the degenerative 
arthritis of the lumbosacral spine were separate entities and 
were in no way related to the back condition or the hip 
condition.  It was summarized that there was "no 
relationship of the [veteran's] back condition to the 
trochanteric bursitis of the right hip."  

It is clear, in light of the above, that the record does not 
contain competent evidence, such as a medical opinion, 
showing a nexus or link between the veteran's current 
disabilities, right hip trochanteric bursitis, arthritis of 
the lumbar spine, and right sciatic neuralgia, and his active 
service.  Similarly, the record does not contain competent 
evidence that any of the claimed disabilities are the result 
of his service-connected right hip scar.  Ideally, such an 
opinion would be based on a review of the record.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Even presuming that 
the veteran injured his back or right hip during combat, see 
38 U.S.C.A. § 1154(b), the Board has found no medical 
evidence linking any such injuries with the veteran's current 
right hip trochanteric bursitis, arthritis of the lumbar 
spine, or right sciatic neuralgia.  Again, such an opinion 
ideally would be based on a review of the record.  Espiritu, 
2 Vet. App. at 492.

In fact, post-service VA medical records include the opinion 
that the veteran's trochanteric bursitis was unrelated to 
shrapnel wounds suffered in 1944, and that the veteran's 
sciatic neuralgia on the right side and that the degenerative 
arthritis of the lumbosacral spine were not related to his 
hip condition.  

The veteran has submitted additional correspondence and 
evidence.  He has asserted that during the Battle of the 
Bulge, he was in a trench for about one month with a .50 
caliber machine gun.  He asserts that this experience 
resulted in his right sciatic neuralgia, bursitis and lumbar 
arthritis.  He has said that prior to that experience, he had 
spent about 7 months in trenches and foxholes.  The veteran 
has also submitted photocopies of his back brace, a 1997 IRS 
tax return on which he stated he was unable to work due to 
W.W.II wounds, a text on W.W.II veterans, and a medical text 
describing the thigh and the sciatic nerve.  He submitted 
Proceedings from the Board for Correction of Military 
Records, dated in September 1997, recommending that all 
Department of Army records related to the case be corrected 
by showing that the veteran was awarded the Purple Heart for 
combat injuries sustained in France on November 19, 1944.  He 
submitted a photo of a display of his military awards, 
including the Purple Heart and the Combat Infantry Badge, and 
a diagram of the sciatic nerve that he annotated to show his 
own areas of pain.  

In correspondence, the veteran has asserted that he has had 
back ache, sciatic nerve ache in the hip and back pain since 
November 19, 1944, when he was wounded in service.  

In September 1998, the veteran's sister submitted a statement 
reporting that she knew the veteran to be crippled from 
nerves and back and leg pain.  She explained that she 
considered him 100 percent disabled since November 19, 1944.

The Board recognizes the contentions by the veteran, his wife 
and his sister that his right hip trochanteric bursitis, 
arthritis of the lumbar spine, and right sciatic neuralgia 
are the result of combat during active service, living in a 
trench during active service, or are secondary to his 
service-connected right hip wound residual scar.  While the 
veteran, his wife and his sister are competent to describe 
their observations, as laypersons, they are not competent to 
provide an opinion requiring medical knowledge, such as a 
medical diagnosis or attribution of etiology.  Id.  
Similarly, they are not competent to relate the veteran's 
complaints of pain or past medical treatment to injuries 
incurred during active service.  Accordingly, their 
contentions do not constitute competent evidence that the 
veteran's current right hip trochanteric bursitis, arthritis 
of the lumbar spine, and right sciatic neuralgia are the 
result of, or related to, his military service or to a 
service-connected disability.

The Board also recognizes the medical text describing the 
thigh and sciatic nerve submitted by the veteran.  However, 
this text alone does not constitute competent medical 
evidence of any causal relationship between the veteran's 
sciatic neuralgia of the right side and his active service or 
a service-connected disability.  The cited material is 
general in nature, does not address the specific facts of the 
present claim, and presents no nexus opinion.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  Likewise, the 
additional evidence submitted by the veteran, such as a 
photocopy of his back brace, an IRS tax return, and a general 
text on W.W.II veterans, fail to provide any competent 
relevant nexus opinions.

Because of the lack of competent evidence linking the 
veteran's current right hip trochanteric bursitis, arthritis 
of the lumbar spine, and right sciatic neuralgia to his 
active duty, or to a service-connected disability, his claims 
are not well-grounded and the appeals based thereon must be 
denied.

In reaching the above determinations, the Board recognizes 
that these issues are being disposed of in a manner that 
differs from that used by the RO.  The Board has, therefore, 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
light of his failure to meet his obligation in the 
adjudication process by not submitting adequate evidence and 
because the outcome would be the same whether the claims were 
treated as not well-grounded or adjudicated on the merits, 
the Board concludes that he has not been prejudiced by this 
approach.  See generally Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


Entitlement to a compensable evaluation for scar of right 
upper lateral thigh.

Regarding the veteran's claim for a compensable evaluation 
for a scar of right upper lateral thigh, the Board notes that 
when the veteran initiated his appeal of this issue, he was 
appealing the original assignment of disability evaluation 
following award of service connection.  As such, this claim 
is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, the severity of this 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119(1999).

The Board notes that a 10 percent evaluation is provided for 
superficial scars that are poorly nourished with repeated 
ulceration, or tender and painful on examination.  Diagnostic 
Codes 7803 and 7804.  Other scars are rated on limitation of 
function of an affected part.  Diagnostic Code 7805.

The July 1998 rating decision on appeal granted the veteran 
service connection for residual scar, right upper lateral 
thigh secondary to wound.  The assigned non-compensable 
evaluation was effective from June 1996.  VA outpatient 
treatment reports dated from 1996 do not reference the right 
upper thigh scar.  On initial VA orthopedic examination 
subsequent to service in June 1998, it was reported that the 
veteran's right hip had a 2 cm flat scar.  It was described 
as well-healed and non-tender.  No functional impairment has 
been attributed to the scar.  The relevant diagnosis was 
status post shell fragment wound, right hip area, 
superficial, well-healed without sequelae. 

During the veteran's November 1998 hearing before the 
undersigned Board member, he testified that he had deferred 
immediate treatment of his right hip surface wound, incurred 
during combat, because other soldiers had much more serious 
wounds and there were few medics.  He did not notice any pain 
after service.  The veteran gave conflicting testimony as to 
whether the scar was now tender or non-tender.  He said that 
it did not hurt when touched.  He also said that he had no 
numbness or feeling of adhesion.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the veteran's right hip scar.  
Regardless of the veteran's conflicting testimony as to 
whether the scar results in pain or tenderness, the clinical 
evidence of record reflects that the scar is not tender  
painful on objective observation, and does not result in 
limitation of function of the hip.  Accordingly, a higher 
evaluation is not warranted.  



ORDER

Evidence of a well-grounded claim for service connection for 
right hip trochanteric bursitis, to include as secondary to 
service-connected scar of the right upper lateral thigh, not 
having been received, the appeal is denied.

Evidence of a well-grounded claim for service connection for 
arthritis of the lumbar spine not having been received, the 
appeal is denied.

Evidence of a well-grounded claim for service connection for 
right sciatic neuralgia not having been received, the appeal 
is denied.

A compensable evaluation for scar of right upper lateral 
thigh is denied. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

